DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response to the Office action dated on 08/30/2021 the Amendment has been received on 10/29/2021.
          Claim 18 has been amended.
          Claims 1-20 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 7-10, filed on 10/29/2021, with respect to the rejections of claims 1-3, 5-9, 12 and 14-20 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dirauf et al. (US PAP 2019/0008470 A1) and Martinez Ferreira (US PAP 2020/0054297 A1) in view of the some prior arts provided in the previous Office action.

Claim Rejections - 35 USC § 103

4.        Claims 1, 3, 5-9, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dirauf et al. (US PAP 2019/0008470 A1) in view of Martinez Ferreira (US PAP 2020/0054297 A1) and Kusch et al. (US Patent 6,132,087).
             With respect to claims 1, 3 and 18, Dirauf et al. teach an imaging system (see Figs. 1 and 2; paragraphs 0007 and 0049-0051), comprising:

    PNG
    media_image1.png
    390
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    460
    media_image2.png
    Greyscale
  a base unit (5); a C-arm (2) coupled to the base unit (5) by an appropriate connection (6); an x-ray source (3) and detector (4); wherein the C-arm (2) including an inner circumferential wall (7) forming a first pair of grooved flanges (8) and the outer circumferential wall (7) forming a second pair of grooved flanges (8) (see Fig. 2; paragraphs 0007 and 0049-0051).
             Dirauf et al. references the prior art (DE 20 2015 008 455 U1) and teaches that it is known in a medical imaging device to provide a C-arm with a composite plastic material part, which is permanently arranged in or on the wall of the C-arm (see paragraph 0007) but fails to explicitly mention that each of the first pair of grooved flanges and second pair of grooved flanges comprises a composite material, carbon fibers.
             Martinez Ferreira et al. discloses a C-arm X-ray system for medical imaging which explicitly teach that “in some examples, the C-arm gantry 210 may comprise a composite material to reduce the overall weight of the C-arm gantry 210 as well as providing protection of components of the C-arm gantry 210. For example, the C-arm gantry 210 may comprise a strong but lightweight composite material such that the center of gravity of the C-arm assembly, including the C-arm gantry 210 as well as the x-ray source 205 and x-ray detector 207 mounted thereon, is closer to the rotational axis or the isocenter 209. In contrast, previous approaches to constructing a C-arm gantry 210 with a heavier material would cause the center of gravity of the C-arm assembly to be away from the center of rotation or rotational axis, which coincides with the isocenter 209, and towards the C-arm gantry 210 wherein the carrier 212 is coupled as depicted in FIG. 2. Reducing the weight of the C-arm gantry 210 and thus causing the center of gravity of the C-arm assembly to be more closely aligned with the rotational axis 209 advantageously effects the control of the positioning of the C-arm gantry. The composite structure (made of a single part or a limited set of molded elements) may include additional functions such as support for detector motion, covering the tube bottom, providing conduits for cables and cooling fluid pipes, providing thermal and electrical barriers, and so on. This is in substantial contrast with typical metal C-arm structures, typically formed of curved extruded aluminum beam.” (See paragraph 0053).
             Kusch et al. discloses a C-arm X-ray system for medical imaging which explicitly teach that each of the parts of the C-arm (8; 11) comprises a composite material, carbon fibers (see Figs. 1 and 2; column 4, lines 15-29)

    PNG
    media_image3.png
    384
    489
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    344
    552
    media_image4.png
    Greyscale

providing user with a strong, stiff and lightweight C-arm structure for the medical imaging apparatus.
            Dirauf et al., Martinez Ferreira et al. and Kusch et al. disclose the similar X-ray medical diagnostic devices with C-arm comprising an X-ray source and a hollow carrier to which the X-ray source is connected.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the C-arm comprising the composite material (carbon fibers) parts as suggested by Martinez Ferreira et al. and Kusch et al. in the apparatus of Dirauf et al., in order to replace aluminum grooved flanges with carbon fiber grooved flanges, since such a modification would provide user with the strong and lightweight C-arm parts while reducing the overall weight of the system with more desirable center of gravity location for the medical imaging. 
          It would have been obvious to treat Dirauf et al., Martinez Ferreira et al. and Kusch et al. as related art whereby an improvement on one of the systems would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 1, 3 and 18 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

          With respect to claim 5 Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Martinez Ferreira et al. (see paragraph 0053) and Kusch et al. (see Figs. 1 and 2; column 4, lines 15-29) teach the imaging system of claim 1, wherein the composite material includes a first layer forming each grooved flange of the first pair of grooved flanges since Kusch et al. clearly teaches that each of the parts of the C-arm comprises a composite material, carbon fibers. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
            With respect to claim 6, Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Martinez Ferreira et al. (see paragraph 0053) and Kusch et al. (see Figs. 1 and 2; column 4, lines 15-29) teach the imaging system of claim 1, wherein the composite material includes a first layer forming both of a first grooved flange of the first pair of grooved flanges and a second grooved flange of the second pair of grooved flanges since Kusch et al. clearly teaches that each of the parts of the C-arm comprises a composite material, carbon fibers. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
           With respect to claim 7, Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Martinez Ferreira et al. (see paragraph 0053) and Kusch et al. (see Figs. 1 and 2; column 4, lines 15-29) teach the imaging system of claim 1, 
    PNG
    media_image2.png
    321
    460
    media_image2.png
    Greyscale
 further comprising a first sidewall and an opposing, second sidewall joining the inner circumferential wall to the outer circumferential wall (see Fig. 2).
         With respect to claim 8, Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Martinez Ferreira et al. (see paragraph 0053) and Kusch et al. (see Figs. 1 and 2; column 4, lines 15-29) teach the imaging system of claim 7, wherein the first pair of grooved flanges comprises a first grooved flange (8) arranged at the first sidewall and a second grooved flange (8) arranged at the second sidewall, and the second pair of grooved flanges comprises a third grooved flange (8) arranged at the first sidewall opposite the first grooved flange and a fourth grooved flange (8) arranged at the second sidewall opposite the second grooved flange (see Fig. 2).
        With respect to claim 9, Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Martinez Ferreira et al. (see paragraph 0053) and Kusch et al. (see Figs. 1 and 2; column 4, lines 15-29) teach the imaging system of claim 8, wherein the first sidewall, second sidewall, inner circumferential wall, and outer circumferential wall are formed from the composite material since Kusch et al. clearly teaches that each of the parts of the C-arm comprises a composite material, carbon fibers. In addition, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
              With respect to claim 19, Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Martinez Ferreira et al. (see paragraph 0053) and Kusch et al. (see Figs. 1 and 2; column 4, lines 15-29) teach that the composite material comprises carbon fiber, and an annular rod forms an interface between the grooved flange and a bearing assembly of the medical imaging system (see Fig. 2).

         5.     Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dirauf et al. (US PAP 2019/0008470 A1) in view of Martinez Ferreira (US PAP 2020/0054297 A1) and Kusch et al. (US Patent 6,132,087) as applied to claim 1 above, and further in view of  Van Der Ende (US PAP 2010/0111259 A1).
         With respect to claim 2, Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Martinez Ferreira et al. (see paragraph 0053) and Kusch et al. (see Figs. 1 and 2; column 4, lines 15-29) teach the imaging system of claim 1, further comprising an interior clearance (58) formed between the inner circumferential wall (34) and outer circumferential wall (68) (see Figs. 1-5C; column 2, line 52 – column 4, line 36) but fails to explicitly mention that the interior clearance shaped to house an x-ray source.
         Van Der Ende teaches a medical diagnostic C-arm X-ray apparatus comprising: 

    PNG
    media_image5.png
    368
    330
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    500
    228
    media_image6.png
    Greyscale
a C-arm (5) with an interior clearance shaped to house an x-ray source (13) (see Figs. 1 and 2; paragraphs 0008, 0030) in order to provide user with more protected, compact and ergonomically designed medical apparatus with efficient cooling capabilities.
            Dirauf et al., Martinez Ferreira et al., Kusch et al. and Van Der Ende disclose the similar X-ray medical diagnostic devices with C-arm comprising an X-ray source and a hollow carrier’s to which the X-ray source is connected.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the C-arm arrangement with the interior clearance shaped to house the x-ray source as suggested by Van Der Ende in the apparatus of Dirauf et al. as modified by Martinez Ferreira et al. and Kusch et al., since such a modification would provide user with more protected, compact and ergonomically designed medical apparatus with efficient cooling capabilities.
           It would have been obvious to treat Dirauf et al., Martinez Ferreira et al., Kusch et al. and Van Der Ende as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 2 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

6.         Claims 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dirauf et al. (US PAP 2019/0008470 A1) in view Van Der Ende (US PAP 2010/0111259 A1).
           With respect to claim 12, Dirauf et al. teach an imaging system (see Figs. 1 and 2; paragraphs 0007 and 0049-0051), comprising:

    PNG
    media_image1.png
    390
    368
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    321
    460
    media_image2.png
    Greyscale
  a base unit (5); a C-arm (2) coupled to the base unit (5) by an appropriate connection (6); an x-ray source (3) and detector (4); wherein the C-arm (2) including an inner circumferential wall (7) forming a first pair of grooved flanges (8) and the outer circumferential wall (7) forming a second pair of grooved flanges (8) (see Fig. 2; paragraphs 0007 and 0049-0051).
          Dirauf et al. fail to explicitly mention that an opening (58) formed in the inner circumferential wall shaped to receive a casing of the x-ray source between opposing grooved flanges of the first pair of grooved flanges, with the x-ray source seated within the interior clearance.
          Van Der Ende teaches a medical diagnostic C-arm X-ray apparatus comprising: a C-arm (5) with an interior clearance shaped to house an x-ray source (13) (see Figs. 1 and 2; paragraphs 0008, 0030) in order to provide user with more protected, compact and ergonomically designed medical apparatus with efficient cooling capabilities.


    PNG
    media_image5.png
    368
    330
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    500
    228
    media_image6.png
    Greyscale

            Dirauf et al. and Van Der Ende disclose the similar X-ray medical diagnostic devices with C-arm comprising an X-ray source and a hollow carrier’s to which the X-ray source is connected.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the C-arm arrangement with the interior clearance shaped to house the x-ray source as suggested by Van Der Ende in the apparatus of Dirauf et al., since such a modification would provide user with more protected, compact and ergonomically designed medical apparatus with efficient cooling capabilities.
           It would have been obvious to treat Dirauf et al. and Van Der Ende as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claim 12 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

           With respect to claim 14, Dirauf et al. (see Figs. 1 and 2; paragraphs 0007 and 0049-0051) as modified by Van Der Ende (see Figs. 1 and 2; paragraphs 0008, 0030) teach the imaging system of claim 12, further comprising a first sidewall and a second sidewall joining the inner circumferential wall and outer circumferential wall, where the interior clearance is formed between the first sidewall, second sidewall, inner circumferential wall, and outer circumferential wall (see Fig. 2; paragraphs 0007 and 0049-0051).
         With respect to claim 15, Dirauf et al. (see Figs. 1 and 2; column 2, line 52 – column 4, line 36) as modified by Van Der Ende (see Figs. 1 and 2; paragraphs 0008, 0030) teach the imaging system of claim 12, wherein Van Der Ende clearly shows that the x-ray source comprises an x-ray tube (13) seated against the outer circumferential wall (see Fig 2) in order to provide user with more protected, compact and ergonomically designed medical apparatus.
           With respect to claim 16, Dirauf et al.  (see Figs. 1 and 2; column 2, line 52 – column 4, line 36) as modified by Van Der Ende (see Figs. 1 and 2; paragraphs 0008, 0030) teach the imaging system of claim 12, wherein the first pair of grooved flanges includes a first grooved flange (8) and a second grooved flange (8), the second pair of grooved flanges includes a third grooved flange (8) and a fourth grooved flange (8), the first grooved flange (8) is mirror symmetric to the second grooved flange (8), the third grooved flange (8) is mirror symmetric to the fourth grooved flange (8), and where each grooved flange comprises a respective groove having a circular, trapezoidal, rectangular, or trigonal shape (see Figs. 1 and 2; paragraphs 0007 and 0049-0051).
              With respect to claim 17, Dirauf et al.  (see Figs. 1 and 2; column 2, line 52 – column 4, line 36) as modified by Van Der Ende (see Figs. 1 and 2; paragraphs 0008, 0030) teach the imaging system of claim 12, wherein each grooved flange of the first pair of grooved flanges extends an entire length of the inner circumferential wall, and each grooved flange of second pair of grooved flanges extends an entire length of the outer circumferential wall (see Figs. 1 and 2; paragraphs 0007 and 0049-0051).

Allowable Subject Matter

7.        Claims 4, 10, 11, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.        The following is a statement of reasons for the indication of allowable subject matter:  
            With respect to claim 4, the most relevant prior art, Dirauf et al. (US PAP 2019/0008470 A1) in view of Martinez Ferreira (US PAP 2020/0054297 A1) and Kusch et al. (US Patent 6,132,087) teach the imaging system of claim 3 but fails to explicitly teach or make obvious that the carbon fiber includes a first exterior layer, a second exterior layer, and one or more intermediate layers, where each of the first exterior layer and second exterior layer include carbon fibers woven perpendicular to each other, and where the one or more intermediate layers include carbon fibers arranged only parallel to each other as claimed in combination with all of the remaining limitation of the base claim or any interfering claims.
            
           With respect to claims 10 and 11, the most relevant prior art, Dirauf et al. (US PAP 2019/0008470 A1) in view of Martinez Ferreira (US PAP 2020/0054297 A1) and Kusch et al. (US Patent 6,132,087) teach the imaging system of claim 9, wherein the composite material comprises a plurality of layers of carbon fiber, and wherein a first layer of the plurality of layers forms the first sidewall, the first grooved flange, and the third grooved flange, and wherein a second layer of the plurality of layers forms the second sidewall, the second grooved flange, and the fourth grooved flange as claimed in combination with all of the remaining limitation of the base claim or any interfering claims.
             
           With respect to claim 13, the most relevant prior art, Dirauf et al. (US PAP 2019/0008470 A1) in view Van Der Ende (US PAP 2010/0111259 A1), teach the imaging system of claim 12, wherein each grooved flange of the first pair of grooved flanges and each grooved flange of the second pair of grooved flanges is formed from a plurality of layers of carbon fiber, with the first pair of grooved flanges and second pair of grooved flanges coupling the C-arm to the base unit as claimed in combination with all of the remaining limitation of the base claim or any interfering claims. 
          
           With respect to claim 20, the most relevant prior art, Dirauf et al. (US PAP 2019/0008470 A1) in view of Martinez Ferreira (US PAP 2020/0054297 A1) and Kusch et al. (US Patent 6,132,087) teach the C-arm of claim 18, wherein a surface of the grooved flange configured to engage with the annular rod is formed from woven carbon fiber, with a first plurality of carbon fibers of the woven carbon fiber arranged perpendicular to a second plurality of carbon fibers of the woven carbon fiber as claimed in combination with all of the remaining limitation of the base claim or any interfering claims.

Conclusion

9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze  

/IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884  
                                                                                                                                                                                                      /I.K./  January 11, 2022